Citation Nr: 0730411	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for right knee disability, 
characterized as residuals of meniscectomy, currently rated 
10 percent disabling. 

Entitlement to an increased initial rating for right hip 
disability, characterized as traumatic arthritis, currently 
rated 10 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for a right 
knee disability and an initial increased rating for a right 
hip disability.

The claims file reflects that the veteran was scheduled for a 
July 2005 hearing before a member of the Board and that he 
failed to report for the hearing.  The RO notified the 
veteran in June 21, 2005 and May 31, 2005 letters mailed to 
his last known address that a hearing had been scheduled for 
July 12, 2005.  The claims file indicates that the veteran 
failed to report for the hearing and that the notification 
letters were not returned by the United States Postal Service 
as undeliverable.  The veteran has not explained his failure 
to report or requested rescheduling of the hearing.  Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the veteran.  See 38 C.F.R. § 
20.702(d) (2006).  

The July 2007 informal hearing presentation filed by the 
veteran's representative included an issue related to a 
service connection claim for degenerative disc disease of the 
cervical spine.  However, the veteran withdrew his appeal of 
this issue in a May 25, 2004 written statement.  As a result, 
the VA will not address it.

Additionally, a June 27, 2005 rating assigned the right knee 
a 10 percent evaluation from May 7, 1998; a 100 percent 
evaluation from May 27, 2005 under 38 C.F.R. § 4.30 (2006); 
and a 10 percent evaluation from July 1, 2005.  The Board 
will not address the period May 27, 2005 to June 30, 2005 as 
the veteran received the maximum benefit available for his 
knee disability in that period and the veteran has not 
appealed the temporary total evaluation determination.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, instability, 
limitation of flexion to 30 degrees, and limitation of 
extension to 15 degrees of the right knee are not shown, even 
with consideration of the veteran's complaints of pain.

2.  Throughout the rating period on appeal, right hip 
abduction limited to10 degrees or less, and right thigh 
flexion limited to 30 degrees are not shown, even with 
consideration of the veteran's complaints of pain. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee disability, characterized as residuals of 
meniscectomy, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259 
5260, 5261 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right hip disability, characterized as 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the veteran timely appealed the rating 
initially assigned for right hip disability on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of right hip disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Increased Rating Claim - Right Knee

In April 1998, the veteran was originally granted service 
connection for his right knee disability.  He is currently in 
receipt of a 10 percent evaluation for his right knee 
disability under the provisions of Diagnostic Code 5259, 
which is warranted for removal of the semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a.  A 10 percent evaluation is 
the only evaluation allowable under Diagnostic Code 5259, 
therefore an increased evaluation pursuant to such code is 
not available under this code.

In his August 2001 claim, the veteran asserts that he has 
increased knee pain and locking and swelling.  In a May 2005 
statement, the veteran indicated that his knee has worsened 
to the point that he needed an arthroscopy in May 2005.  The 
veteran's right knee disability was caused by his favoring 
his service connected left knee.  In 1981, torn ligaments 
were removed from the right knee.  

There is no current evidence of ankylosis or recurrent 
subluxation or lateral instability of the right knee, and as 
such, application of Diagnostic Codes 5256 or 5257 would be 
inappropriate.  The veteran was afforded September 2001, June 
2004, and October 2004 VA examinations.  None of the 
examinations revealed evidence of the above, providing 
evidence against this claim.  In addition, VA treatment 
records indicate that the veteran's knee is stable to varus 
and valgus stresses and is stable to Lachman's.  

Under Diagnostic Code 5258, a 20 percent evaluation may be 
assigned for dislocations and frequent episodes of locking, 
pain or effusion into the joint after semi lunar cartilage 
removal.  38 C.F.R. § 4.71a (2006).  In this case, however, 
despite the veteran's complaints of right knee locking, there 
is no medical evidence of locking and no evidence of effusion 
of the right knee.  The June 2004 VA examiner specifically 
stated that there was no locking or catching. As such, the 
preponderance of the evidence does not support assignment of 
a higher evaluation under Diagnostic Code 5258.  Simply 
stated, the Board finds that the posts-service medical 
records, including the VA examinations cited above, providing 
evidence against such a finding and outweighing the veteran's 
contentions.  

A knee disability may also be rated under Diagnostic Codes 
5260 and 5261, limitation of flexion and extension of the 
knee joint.  Under Diagnostic Code 5260, limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
evaluation, limitation of flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation and limitation of flexion to 15 
degrees warrants a 30 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
limitation of extension of the knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of the 
knee to 10 degrees warrants a 10 percent evaluation, 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation and limitation of extension to 20 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Full range of knee 
motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a Plate 
II (2006).

On review, May 2005 VA treatment records reveal the veteran's 
right knee range of motion was 0 to 110 degrees before his 
arthroscopy, and June 2005 VA treatment records reveal range 
of motion from 0 to 130 degrees, post-arthroscopy.  VA 
examinations reported the following ranges of motion:  0 to 
125 degrees in October 2004; 0 to 125 degrees in June 2004; 
and 5 to 100 degrees in September 2001.

Without evidence of extension limited to 15 degrees, or 
flexion limited to 30 degrees, a higher evaluation is not 
warranted.  See Diagnostic Codes 5003, 5260, 5261 (2006).  
Accordingly, a higher evaluation under Diagnostic Codes 5260 
or 5261 is not warranted.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Application of Diagnostic Code 5259 already includes 
consideration of sections 4.40 and 4.45 because removal of 
the semilunar cartilage may result in complications producing 
loss of motion.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  As such, additional compensation based on 
painful motion of the right knee is not warranted.  Although 
some painful motion and lack of endurance is mentioned, the 
additional impairment does not appear to more nearly 
approximate the criteria for the next higher rating (20 
percent) under either Diagnostic Code 5260 or 5261.  The 
veteran's contentions regarding the nature and extent of his 
own disorder are outweighed by the medical evidence cited 
above, which is found to clearly provide evidence against 
this claim. 

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Initial Rating Claim - Right Hip

The veteran dislocated his right hip in service.  His service 
connection claim for traumatic arthritis due to right hip 
injury was received on October 15, 2001.  The veteran was 
afforded three VA examinations.  In June 2004, the veteran 
was diagnosed with mild degenerative arthritis of the right 
hip with no significant joint space narrowing.  

In October 2002, the claim was granted and assigned a 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Under Diagnostic Code 5253, a 10 percent rating 
applies where the evidence demonstrates limitation of 
rotation of the affected leg, such that it is not possible to 
toe-out to more than 15 degrees.  A 10 percent evaluation is 
also warranted where the evidence shows a limitation of 
adduction of the thighs, with an inability to cross the legs.  
In order to be entitled to a 20 percent evaluation, the 
evidence must demonstrate limitation of abduction of the 
thighs, with motion lost beyond 10 degrees.  

In the present case, December 2001, June 2004, October 2004 
VA examinations show no right hip abduction limited to 10 
degrees or less.  To the contrary, the veteran had 20 degrees 
of active abduction with 30 degrees of passive abduction at 
the December 2001 examination; 30 degrees of abduction at the 
June 2004 examination; and 30 degrees of abduction at the 
October 2004 examination.  Therefore, the veteran is not 
entitled to a higher rating of 20 percent under Diagnostic 
Code 5253.

The Board acknowledges that in the case of musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, Supra.  In this regard, the veteran complained of 
right hip pain upon December 2001, June 2004, and October 
2004 VA examinations.  The June 2004 examination report 
indicates that the veteran reported that the pain in his hip 
is nagging pain at most times with occasional sharp pains 
along the groin area.  The veteran indicated that the pain 
had progressed over the years to severe.  When he has sharp 
pains, it limits the distance he can walk.  The veteran 
reported that he takes etodolac for the pain.  

Despite the veteran's pain complaints described above, the 
medical evidence does not demonstrate additional functional 
limitation such as to enable a finding that the veteran's 
disability picture is more nearly approximated by the next-
higher 20 percent evaluation under Diagnostic Code 5253.  
Although the VA examinations show complaints of pain with 
maximal flexion and adduction, there was no showing of 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or with repetitive use.  Without 
consideration of these complaints, the current evaluation 
could not be justified.  For the foregoing reasons, 
assignment of the next-higher 20 percent rating under 
Diagnostic Code 5253 is not appropriate here.

The Board has contemplated whether any alternate Diagnostic 
Codes may afford an increased rating here.  In this vein, the 
Board calls attention to Diagnostic Code 5252, regarding 
limitation of thigh flexion.  Under that Code section, a 20 
percent evaluation is warranted where the evidence 
demonstrates thigh flexion limited to 30 degrees.  Here, 
however, the veteran was shown to have flexion to 90 degrees 
in September 2001 and to 100 degrees in June 2004 and October 
2004.  Moreover, as previously discussed, there is no showing 
of additional limitation of function such as to enable a 
finding that the disability picture is comparable to the 
next-higher 20 percent rating under Diagnostic Code 5252.  

In addition, there is no current evidence of ankylosis of the 
right knee and as such, application of Diagnostic Code 5250 
would be inappropriate.  The veteran was afforded September 
2001, June 2004, and October 2004 VA examinations.  None of 
the examinations revealed evidence of the above.  The Board 
finds that these reports, overall, provide evidence against a 
higher evaluation under and code. 

In conclusion, competent evidence does not support an 
evaluation in excess of 10 percent for any portion of the 
appeal period for the veteran's service-connected right hip 
disability and provides evidence against such a finding.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, Supra.

Finally, extraschedular ratings are available to accord 
justice, where mechanical application of the schedular 
evaluation is inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that either the veteran's right knee 
disability or right hip disability markedly interferes with 
employment or results in hospitalization, and no evidence of 
an exceptional or unusual disability picture that renders 
application of the standard rating schedule impractical.  See 
38 C.F.R. § 4.10 (2006).  Therefore, an extraschedular 
evaluation is not warranted in this case.

Regarding the veteran's increased rating claim for a right 
knee disability, VA's duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) is satisfied.  In correspondence, dated August 2001, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim for a higher evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim. 
 In addition, the March 2004 Statement of the Case (SOC) 
provided notification regarding disability ratings.  The 
veteran continued to disagree with the RO's decision and was 
afforded VA examinations in June and October 2004.  The RO 
subsequently readjudicated the claim based on all the 
evidence in November 2004.  The veteran was able to 
participate effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2006).  
Service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated three 
times in conjunction with his claim.  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  The duties to notify and 
assist have been met.

Regarding the veteran's claim for an increased initial rating 
for a right hip disability, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In correspondence, dated April 2004, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claim, information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claim.  The veteran responded in an April 
2004 written statement that he had no additional evidence.  
Subsequently, the veteran was afforded two VA examinations 
and the claim was readjudicated in a November 2004 
Supplemental Statement of the Case (SSOC).

Although the record reflects that the RO did not provide VCAA 
notice with respect to the initial-disability-rating and 
effective-date elements of the service connection claim prior 
to granting it, to the extent that the Board is denying the 
veteran's increased initial rating claim, there can be no 
possibility of any prejudice to the veteran under Dingess, 
Supra.  Therefore, the Board finds that the notice required 
by the VCAA has been satisfied. 

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records (SMRs) were located and 
associated with the claims file.  All other identified and 
available treatment records have been secured.  The veteran 
submitted several statements and was afforded three VA 
examinations.  Neither the veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  The duties to notify and assist have been 
met.  

ORDER

An increased rating for right knee disability, characterized 
as residuals of meniscectomy, is denied. 

An increased initial rating for right hip disability, 
characterized as traumatic arthritis, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


